United States Court of Appeals
                    For the First Circuit


No. 99-1227

                     FOSTER-MILLER, INC.,
                     Plaintiff, Appellee,

                              v.

                   BABCOCK & WILCOX CANADA,
                     Defendant, Appellant,

No. 99-1228

                     FOSTER-MILLER, INC.
                    Plaintiff, Appellant,

                              v.

                   BABCOCK & WILCOX CANADA,
                     Defendant, Appellee.



        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]


                         ERRATA SHEET

     The opinion of this court issued on March 31, 2000 is amended
as follows:

    Page 15, line 5: delete "between" and replace it with "among"

     Page 15, lines 20-23: delete "United States v. Zanghi, 189 F.3d
71, 79-80 (1st Cir. 1999) (evidentiary sufficiency is measured
against instructions to which no objection has been lodged, at least
where such instructions are not "patently incorrect"), cert. denied,
120 S. Ct. 839 (2000)"
     Page 15, line 24: delete "(similar)" and replace it with
"(noting that the law of the case doctrine, although not totally
rigid, presumptively applies in circumstances such as these); Scott-
Harris v. City of Fall River, 134 F.3d 427, 442 & n.16 (1st Cir.
1997) (similar, citing two other civil cases), reversed on other
grounds, 523 U.S. 44 (1998)."